Citation Nr: 1125850	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as secondary to service-connected hypertension (HTN).  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from September 1976 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2010, the Board remanded the claims on appeal for additional evidentiary development which has now been completed.  The claims are before the Board once again for further appellate consideration.  

In statements of record dated in June and August 2010, the Veteran has raised numerous issues.  Specifically, he asserts that service connection is warranted for various conditions, (for which it is noted), service connection has already been denied.  These conditions include residuals of frostbite, a knee disorder, elevated cholesterol, and numbness of the left great toe.  Additionally, he has raised issues of entitlement to service connection for erectile dysfunction, a prostate disorder, and for arthritis.  He reports emotional problems and anxiety, so it is assumed that he is requesting an increased rating for his recently service-connected PTSD.  None of these issues have been developed for certified for appellate review, and they are referred to the AMC/RO for such further action as is deemed appropriate.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, which was first medically diagnosed many years after service, is not attributable to his active military service or to HTN.

2.  The Veteran has, at worst, Level I acuity in the right ear, and Level III in the left ear.  


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is not the result of disease or injury incurred in or aggravated during active military service and may not be presumed to be incurred in service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2010).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.385, 4.85, 4.86, Diagnostic Code (DC 6100).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2005, March 2006, June 2008, and March 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as diabetes to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service connected disorder will be service connected to the extent of the aggravation.  38 C.F.R. § 3.310.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Diabetes Mellitus

The Veteran asserts that his diabetes either had its onset during service or is secondary to his service-connected HTN.  He points out correctly that he had an abnormal laboratory reading (high cholesterol) during service.  He also argues that his HTN has aggravated his diabetes.  Review of the record reflects that the Veteran does receive treatment for diabetes which was first diagnosed many years (approximately 2005) after service.  

In the Board's January 2010 remand, it was requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his diabetes, to include as to whether it is secondary to HTN.  

The requested VA examination was conducted in April 2010.  The examiner reviewed the claims file.  She noted that the STRs did not show elevated blood glucose levels.  Nor did the medical records reflect that the Veteran was diagnosed during service or immediately thereafter with diabetes.  While the STRs showed that he had elevated cholesterol levels during service, the examiner noted that this was not related to the current diagnosis of diabetes.  

The examiner further indicated that her review of the file showed that the Veteran was diagnosed with HTN in 1990 and diabetes in 2006.  The Veteran followed a diet and saw a physician approximately every 20 months.  He was not on medication for his diabetes.  His weight was steady, although he did report some fatigue and dizziness with excessive thirst and frequent urination, his occupation as a truck driver was not affected by his diabetes.  

The diagnosis included diabetes that was controlled by diet.  His diabetes was less likely than not to be related to any time in service or to an elevated cholesterol reading.  Elevated cholesterol did not portend to the diagnosis of diabetes.  She also opined that his diabetes was less likely than not related to his service-connected HTN, and it was less likely than not that his HTN aggravated or contributed to the acceleration of diabetes.  For rationale, she pointed out that the Veteran's diabetes was well-controlled without medications.  Additionally, diabetes was not a secondary cause of HTN.  There was no evidence that the Veteran's HTN aggravated or contributed to any pathological process involving his diabetes.  

The Board finds that entitlement to service connection for diabetes mellitus is not warranted on a direct basis.  STRs are entirely silent as to any signs, symptoms, complaints, treatment, or diagnosis of diabetes mellitus.  As pointed out by the VA examiner in 2010, an elevated cholesterol reading does not precipitate diabetes mellitus.  In fact, the first diagnosis of diabetes mellitus was apparently in 2005, approximately 15 years after the Veteran's separation from service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the Claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also considered whether the Veteran's service-connected HTN caused or aggravated the Veteran's diabetes.  As noted above, an April 2010 VA examiner opined that the diabetes mellitus was not caused by or aggravated by his HTN.  As the record contains no evidence or opinions to the contrary, the Board finds that diabetes mellitus was neither caused nor aggravated by the Veteran's HTN.

While acknowledging the Veteran's belief that his disability is due to service, it is well established that as a lay person, he is not considered capable of opining as to the nature or etiology of his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly competent to testify as to symptoms such as poor sleep habits or snoring which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence in the record finds a relation between active duty service and the Veteran's current diabetes mellitus.  The only medical opinion directly addressing such was provided by the VA examiner in April 2010.  It was her opinion that diabetes, which was first noted many years after service, was not related to any incident of service and was not due to the Veteran's HTN.  There is no contrary medical opinion of record.

As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Consideration will also be given to whether staged ratings are appropriate at any time during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans' experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b) (2010).  However, based on the audiometric findings described below, neither of these provisions applies to the Veteran's situation.

The Veteran was afforded a VA examination for compensation purposes in May 2010.  Following audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
35
55
55
55
LEFT
n/a
25
55
55
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 80 percent in the left ear.  The pure tone threshold average was 50 decibels in the right ear and 47.5 in the left ear.  

Bilateral sensorineural hearing loss was noted.  

Under the applicable schedular criteria and with application of 38 C.F.R. § 4.86(a), the findings above represent Level I in the right ear hearing under Table VI, and Level III in the left, at worst.  

When combined on Table VII, the Level designation of the right ear and the Level III designation of the left ear result in a noncompensable (zero percent) disability raging.  Therefore, these findings warrant a noncompensable rating for bilateral hearing loss.  38 C.F.R. § 4.85, DC 6100 (2010).  

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155 (2010).  As noted, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, supra.  As such, a compensable evaluation for the Veteran's service-connected hearing loss is not warranted.

Further, a review of the record reveals that the RO declined to refer the evaluation of the Veteran's disability to the VA Undersecretary for Benefits or the Director, VA Compensation and Pension Service for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  That regulation provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Undersecretary for Benefits or the Director, VA Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  See Id.  If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

It is not necessary, in this case, to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for hearing loss, but the Veteran simply does not meet those criteria.

Further, none of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the Board finds no basis for further action on this question.

In light of the foregoing, the Board finds that a higher rating is not warranted on any basis for this disability. In determining whether higher ratings are warranted for service- connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2009); Gilbert, supra.  In this case, the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  Accordingly, the Veteran's claim must be denied.

ORDER

Entitlement to service connection for diabetes, to include as secondary to service-connected HTN, is denied.  

Entitlement to a compensable rating for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


